DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/21 has been entered.
Status of the Claims
	This office action is submitted in response to the RCE filed on 8/31/21.
	Examiner notes the previous withdrawal of prior art on 6/9/21.	
Claims 1, 11, and 20 have been amended.
Claims 1-20 are currently pending and have been examined.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended, the claims now describe a process for generating a set of keyword embeddings by using a machine learning model.  Unfortunately, the specification does not mention a machine learning model, nor does it imply that a learning model of any sort is being used for any purpose in the invention.  For at least this reason, a rejection under 112a is warranted.
Dependent claims 2-10 and 12-19 are likewise rejected due to their dependency on the aforementioned claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 are directed to the abstract idea of performing keyword analysis and providing the results of the analysis, which, pursuant 
Independent claims 1, 11, and 20, in part, describe a method comprising:  receiving a keyword, using the keyword in a search query, parsing documents and extracting words of a predetermined type for each sentence in each document, determining the number of times that each keyword appears in the documents, generating a candidate keyword for each sentence from the extracted words, determining a frequency that each word appears in a document, ranking the keywords based on the number of times that they appear in the documents, generating a set of keyword embeddings, determining the similarity between keyword and a known irrelevant keyword, discarding the first subset of keywords, generating a final list of ranked keywords, providing the ranked keywords and a score for each keyword in the ranked list, receiving a selection of the final list, and storing the selected keywords.  As such, the invention is directed to various ineligible abstract ideas, such as: data collection, recognition, and storage; and collecting information, analyzing it, and providing the results of the collection and analysis.  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional elements that include: a “computing system” for executing the method, a “memory” for storing executable instructions, a “computing device” for executing the method and sending/receiving data, “one or more processors” for executing the instructions in the memory, a “natural language processing algorithm” for parsing documents, and a “machine learning model” to generate a set of keyword embeddings.  The natural language processing algorithm not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and generally link the use of the judicial exception to a particular technological environment (e.g. the Internet). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no 
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 3-10 and 12-19 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding mathematical operations for identifying, analyzing, ranking, and classifying the keyword data (Examiner further notes that the organization of data through mathematical correlations is also an abstract idea).  Thus, the dependent claims merely provide additional non-structural details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 1-20 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Response to Arguments
	The previous rejection under 112 has been withdrawn in response to Applicant’s amendments.  The 112a rejection cited above, however, has been added in response to Applicant’s amendments.
	Applicant’s arguments regarding the sufficiency of the claims under 35 USC 101 remain unpersuasive.

	For at least these reasons, the rejection under 35 USC 101 is sustained.
	With respect to the updated NPL search, Examiner notes that Chahal et al. discloses a method for ranking web documents based on semantic similarities, but does not disclose the features noted above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681